Citation Nr: 1454533	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in August 1974 or May 1986 rating decisions denying service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to a compensable disability rating for costochondritis of the left chest wall.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  A September 2004 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a back disability.  A June 2010 rating decision granted service connection for costochondritis of the left chest wall and assigned an initial noncompensable rating.

The issue of service connection for a back disability has previously been before the Board.  In June 2007, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's June 2007 decision on the basis that the VA had failed to provide the Veteran with proper notice.  In January 2011, the Board remanded the Veteran's claim pursuant to the terms of the Joint Motion.  In December 2013, the Board again remanded the Veteran's claim, finding that sufficient notice had not been provided to the Veteran pursuant to the terms of both the Joint Motion and the Board's January 2011 remand.  Upon review of the record, and as is discussed in further detail below, the Board finds that its December 2013 remand instructions have at this time at the very least been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


In April 2012, the Veteran's representative filed a claim alleging CUE with the August 1974 rating decision, and with all subsequent rating decisions that denied service connection for a back condition.  It is noted that allegations of CUE must be plead with specificity.  This would presumably start with the rating decision being identified.  Moreover, while a September 2004 rating decision denied reopening the Veteran's claim, this rating decision was appealed to the Board, and therefore it does not constitute a final decision upon which a CUE challenge could be mounted.  As such, the captioned issue is whether there is clear and unmistakable error (CUE) in August 1974 or May 1986 rating decisions denying service connection for a back disability.  On this point, the Board takes no position as to whether CUE has been pled with specificity with regard to either of the rating decisions being challenged.

The issues of a) CUE in August 1974 and May 1986 rating decisions denying service connection for a back disability and b) whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability are REMANDED to the VA RO.


FINDING OF FACT

The Veteran's costochondritis does not produce symptoms approximating impairment of the thoracic muscle group that are of moderate or worse severity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for costochondritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Code 5399-5321 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for chest wall pain was granted.  The Veteran then appealed the downstream issue of the initial rating that had been assigned.  Under these circumstances, because the original claim was granted, there are no further notice requirements required with regard to this issue.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.   

The Veteran was provided with an examination addressing his chest wall pain in June 2010.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of this examination.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, there has not been any suggestion that the Veteran's chest wall pain has worsened since the time of his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).   

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Increased Rating

The Veteran contends that his chest wall pain is more severe than the current noncompensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

The Veteran filed a claim for service connection for chest pain in September 2008.  A June 2010 rating decision granted service connection for chest pain and assigned a noncompensable evaluation under Diagnostic Code 5399-5321.  Diagnostic Code 5321 applies to impairment of Muscle Group XXI, which includes the muscles of respiration in the thoracic muscle group.  A noncompensable evaluation applies to a slight impairment of this muscle group.  A 10 percent evaluation applies to moderate impairment of this muscle group.  A maximum 20 percent evaluation applies to a moderately severe or severe impairment of this muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2014).  

A "moderate" disability under this diagnostic code is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i) (2014).  A history and complaint characteristic of moderate muscle disability includes service department records or other evidence of in-service treatment for the wound, and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii) (2014).  Objective findings are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii) (2014).

A "moderately severe" disability under this diagnostic code is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) (2014).  A history and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii) (2014).  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii) (2014). 

A "severe" muscle disability under this diagnostic code is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i) (2014).  A history and complaint characteristic of severe muscle disability includes service department record or other evidence showing hospitalization for a prolonged period for the treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii) (2014).  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii) (2014). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).

Turning to the facts in this case, in February 2008, the Veteran complained to Dr. M.M. that he experienced chest pain primarily when he got angry or anxious.  The chest pain did not produce other symptoms such as shortness of breath or sweating.  In September 2008, Dr. M.M. stated that the Veteran's chest pain was related to the Veteran's baseline anxiety and depressive issues.  

In a June 2010 examination, it was noted that the Veteran experienced intermittent chest wall pain with remissions.  The Veteran had no history of hospitalization or surgery as a result of this condition.  The Veteran was diagnosed with costochondritis of the left chest wall.  The disability would result in decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased upper extremity strength, and pain.  The Veteran's chest condition caused no effects on his grooming, mild effects on his ability to engage in chores, shopping, traveling, feeding, bathing, dressing, and toileting, severe effects on his recreation, and prevented him from engaging in exercise or sports.  The examiner noted that with anxiety, the Veteran reportedly experienced tightness across his chest.  The Veteran received no treatment for this condition.  Flare-ups of this condition occurred with anxiety, could last 30 minutes, and functional impairment occurred because he avoided use of the left shoulder and arm.  Examination of the left chest wall was unremarkable.  In a June 2010 mental health examination, it was noted that the Veteran had almost-constant anxiety with physical effects such as chest tightness.  

The Board finds that the Veteran's chest pain does not present symptoms that are analogous to an impairment of Muscle Group XXI that is of moderate or worse severity.  

As an initial point, the criteria for a muscle ratings contemplate an in-service wound by small high velocity missile or large low-velocity missile, with appropriate post-injury treatment.  38 C.F.R. § 4.56(d)(3).  Here, the Veteran's costochondritis is not associated with any in-service trauma, or physical damage as a result of a projectile, which is all but assumed for consideration in evaluating muscle disabilities under VA's Rating Schedule.  Moreover, the Veteran has no objective findings associated with this muscle disability (his June 2010 physical examination, for example, was normal), and his chest wall pain does not cause him to consistently experience the cardinal signs and symptoms of muscle disability.  While the Veteran's June 2010 examination suggests that the Veteran's condition would result in decreased mobility, dexterity, and strength, the Board also notes that Dr. M.M. indicated that the Veteran's chest pain did not produce secondary symptoms such as shortness of breath.  The Board does not otherwise observe the Veteran seeking treatment to address these symptoms, such as improving his chest strength or his chest mobility.  Accordingly, upon review of the entirety of the evidence of record the Board finds that the Veteran's symptoms primarily focus on intermittent discomfort in the chest as a result of anxiety.  Accordingly, the Board finds that there is no basis for the assignment of a greater rating under Diagnostic Code 5321.

Furthermore, the Board notes that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss, but it itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Although the Veteran may experience pain in his ribs, this symptom has not been shown to cause any functional impairment, nor has it risen to the level of a compensable disability rating under Diagnostic Code 5321 or any other diagnostic code.

Furthermore, the Board notes that the Veteran is otherwise in receipt of a 100 percent disability rating for the acquired psychiatric condition that clinician have stated gives rise to the Veteran's periodic chest pain.  A 100 percent rating under the Diagnostic Code applicable to acquired psychiatric disabilities contemplates symptoms such as an intermittent inability to perform the activities of daily living.  38 C.F.R. § 4.130 .  Providing the Veteran with a separate compensable rating for chest wall pain on the basis of impairment of the Veteran's ability to perform activities of daily living would twice compensate the Veteran for the same symptoms, and it would therefore constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

For the above reasons, a compensable rating for the Veteran's chest wall pain is not warranted at any time during the course of the appeal.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The Veteran's complaints regarding his chest wall condition primarily focus on pain.  In other words, he does not have any symptoms from his service-connected chest wall pain that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  


ORDER

A compensable disability rating for costochondritis of the left chest wall is denied.


REMAND

By way of history, the Veteran first filed a claim of entitlement to service connection for a back disability in May 1973.  An August 1974 rating decision denied the Veteran's claim.  No evidence was received within one year of the August 1974 rating decision and no new service records have been submitted.  The August 1974 rating decision became final.

In January 1986, the Veteran filed a petition to reopen his claim of entitlement to service connection for a back disability.  A May 1986 rating decision denied the Veteran's petition to reopen his claim.  No evidence was received within one year of the May 1986 rating decision and no new service records have been submitted.  The May 1986 rating decision became final.

The Veteran filed his current petition to reopen his claim of entitlement to service connection for a back disability in February 2004, and this claim was denied in a September 2004 rating decision.  The Veteran submitted a timely notice of disagreement as to this decision in November 2004, and the Veteran perfected his appeal to the Board in May 2005.  The appeal of the November 2004 rating decision is currently under appeal and not ripe for a CUE challenge.

In April 2012, the Veteran's representative raised claims of CUE in the August 1974, August 1974 rating decision, and with all subsequent rating decisions that denied service connection for a back condition.  In April 2012, the RO found that no revisions were warranted in the decisions denying compensation for a back disability.  In October 2012 and February 2013, the Veteran's representative submitted statements that the Board construes as timely disagreeing with the April 2012 rating decision that failed to find CUE in any previous rating decision.  

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC has not been issued addressing the Veteran's claims of CUE in the August 1974, May 1986, and September 2004 rating decisions.  Therefore, the Board must remand the claims to the RO so that an SOC may be issued with respect to these matters.

The issues of CUE in the August 1974 and May 1986 rating decisions are inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a back disability.  If it is found that one or more of these rating decisions contain CUE, such decision may render moot a determination of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to a back disability.  The CUE claims as to the August 1974 and May 1986 rating decisions must be readjudicated as discussed above before the Board may reach a final determination on the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  Issue a statement of the case addressing the issues of CUE in the August 1974 and May 1986 rating decisions.  If the benefit being sought is denied, provide the Veteran and his representative with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  However, these matters should be returned to the Board only if an appeal is perfected.

2.  To the extent that the Veteran's claims of CUE are not granted, the Veteran's petition to reopen his claim for service connection for a back disability should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


